Citation Nr: 1727884	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  12-00 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left wrist disability.

2.  Entitlement to service connection for a right wrist disability.

3.  Entitlement to service connection for a carotid artery disability.

4.  Entitlement to disability rating in excess of 20 percent for Raynaud's Syndrome.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Y. A. Miller, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1985 to July 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver Colorado.  Jurisdiction for this appeal was subsequently transferred to RO in the Houston, Texas.  

The Veteran had an RO hearing in December 2011.  Additionally, the Veteran requested a Travel Board hearing, but subsequently cancelled his request in July 2014.  

The issue of entitlement to service connection for carotid artery disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, his bilateral wrist synovitis is causally related to his military service.  

2.  Throughout the entire period on appeal, symptoms associated with the Veteran's Raynaud's syndrome include characteristic attacks occurring at least daily; two or more digital ulcers are not shown. 




CONCLUSIONS OF LAW

1.  Giving the Veteran the benefit of the doubt, his right wrist disability is causally related to service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.303, Diagnostic Code 5215 (2016).

2.  Giving the Veteran the benefit of the doubt, his left wrist disability is causally related to service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.303, Diagnostic Code 5215 (2016).

3.  The criteria for a disability rating of 40 percent for Raynaud's Syndrome (also known as Raynaud's phenomenon) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.14. 4.71, 4.104, Diagnostic Code 7117 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. 	Duty to Notify and Assist

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.	Entitlement to an increased rating

A.	Applicable Law
Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for that higher rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  All reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When the question for consideration is the propriety of an increased rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The criteria for rating Raynaud's Syndrome provide for a 10 percent rating when characteristic attacks occur one to three times per week; a 20 percent rating where there are characteristic attacks occurring four to six times per week; a 40 percent rating where there are characteristic attacks occurring at least daily; a 60 percent rating with two or more digital ulcers and a history of characteristic attacks; and a 100 percent rating with two or more digital ulcers plus autoamputation of one or more digits and a history of characteristic attacks.  38 C.F.R. § 4.104, Diagnostic Code 7117 (2016).

The Board has reviewed all the evidence in the Virtual folders, which includes: the Veteran's contentions, service treatment records, post-service treatment reports, and VA examination reports.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

B. 	Facts and Analysis

Bilateral Wrist Disability 

The Veteran seeks service connection for a bilateral wrist disability.  
The Board finds that the first element of service connection is met as he was diagnosed with bilateral wrist synovitis in an April 2011 VA examination. 

The Veteran's service treatment records (STRs) are silent regarding any in service treatment for an injury to either wrist.  However, private treatment records from January 2011 document wrist pain.  

The Board notes that the Veteran complained of pain approximately six months after his release date.  Although wrist synovitis is not considered a chronic disease under 38 C.F.R. § 3.309, the Veteran complaining of bilateral wrist pain within one full year of his separation from service is indicative that his current wrist disability actually manifested in service.  

Further, the Veteran is competent to report his bilateral wrist pain, and the Board finds him credible.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's statements of pain during service and the objective evidence of complaints of pain only months after separation make it as least as likely as not that his bilateral disability is related to service. 

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for bilateral wrist disability is in equipoise, at the very least.  Reasonable doubt must be resolved in favor of the Veteran; entitlement to service connection for bilateral wrist disability is warranted.
38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Raynaud's Syndrome

In this case, the Veteran is service connected for Raynaud's Syndrome, and his disability is rated at 20 percent disabling as of August 1, 2010.

The Veteran seeks an increased rating for his Raynaud's Syndrome by way of a June 2011 Statement in Support of Claim, a July 2014 Notice of Disagreement, and a September 2015 Statement.  The Veteran stated his condition had worsened.  He reported having daily attacks of the disease with color changes in his fingers.  He also reported that the symptoms of pain, numbness, and coldness in his fingers were constant, and noted an increasing intolerance for cold temperatures. 

The Board notes that the Veteran is competent to report the worsening of his symptoms; however, he is not competent to diagnose any disability or determine its severity.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
 
Turning to the medical evidence of record, the Veteran underwent an examination in May 2015 by way of a Disability Benefits Questionnaire (DBQ).  The examiner noted the Veteran's 1985 exposure to extreme cold during military training and noted that since the onset of the disease, the Veteran is unable to tolerate cold and air conditioning at certain temperatures.  The examiner noted that there was increased pain in his fingers as well as numbness, and tingling.  The examiner noted a loss of dexterity in the Veteran's fingers. 

The Veteran underwent an examination in April 2011.  The examiner reported his history of Raynaud's Syndrome and noted that the frequency of the attacks was one or more times daily, with each attack lasting over 60 minutes. 

The examiner noted that that the symptoms characteristic of the disease were color changes of the Veteran's skin from white to blue to red accompanied by pain, numbness, and paresthesias.  Additionally, the examiner stated that exposure to cold, temperature changes, and physical activity on a warm day could precipitate an attack.  The examiner explained that at the time of this examination, the Veteran was not having an attack.  However, the examiner did note that all of the Veteran's fingers were significantly colder compared to the rest of his body, particularly his head and arms.  

The Veteran is currently service connected for Raynaud's Syndrome, and there is medical evidence that he has experienced characteristic attacks at least daily lasting for over 60 minutes.  Further, the Veteran has experienced symptoms to include color changes of his skin from white to blue to red accompanied by pain, numbness, and tingling as well as his fingers being significantly colder than other parts of his body.  As such, the Board finds that a 40 percent rating is warranted.  

The May 2015 and April 2011 examiners were competent, and there is no evidence to undermine the credibility of either opinion.  As such, the Board assigns the opinions significant probative weight.  Nieves v. Rodriguez, 22 Vet. App. 295 (2008), Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

The Board finds that the Veteran's symptoms most nearly approximate the criteria for the 40 percent disability rating.  Nothing in the April 2011 examination report indicates that the Veteran's symptoms suddenly worsened exactly on the date of that examination.  The Board finds that the medical evidence demonstrates that the Veteran meets the criteria for a 40 percent rating for Raynaud's Syndrome for the entire period on appeal. 

The Board finds, however, that the evidence does not show that the Veteran's Raynaud's syndrome symptoms more nearly approximate those associated with a higher, 60 percent rating.  The competent and credible evidence of record does not show that he has two or more digital ulcers in addition to his characteristic attacks.  In other words, his symptoms do not rise to the level contemplated by the higher, 60 percent rating under Diagnostic Code 7117.  

In sum, the Board finds that the preponderance of the evidence shows that the Veteran's Raynaud's syndrome warrants a 40 percent rating, but no higher, for the timeframe on appeal.  


ORDER

Service connection for a bilateral wrist disability is granted.

A disability rating of 40 percent for Raynaud's Syndrome is granted.


REMAND

Additional development is needed; this matter is not yet ready for appellate consideration.  The Veteran seeks service connection for a carotid artery disability, to include carotid artery stenosis. 

In the April 2011 VA examination, the examiner noted that the onset of the Veteran's carotid artery stenosis was July 2010.  The examiner further noted at the time of the examination, that the Veteran was not experiencing any symptoms.  

The examiner explained that the carotid artery stenosis was unrelated to Raynaud's Syndrome, but did not say whether this condition is causally related to his military service.  Additionally, notes from the Veteran's treatment in July 2011 indicate the Veteran had episodes of heart palpitations; laboratory and X-ray data at that time also shows he had increased velocities in his internal arteries.  It is unclear whether these complaints are related to his carotid artery stenosis or whether he has a disability resulting from the carotid artery stenosis.  

The Board reiterates that without a clear medical opinion addressing the Veteran's heart palpitations and ultrasound results and further explaining whether a causal link between any symptoms associated with the claimed carotid artery stenosis and his military service, the Board cannot appropriately adjudicate this claim. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate examiner who can provide an opinion regarding the claimed carotid artery stenosis.  The examiner's opinion should address the following questions: 

a. At any point during the appeal period, did the Veteran have disabling symptoms related to carotid artery stenosis?

b. If so, is it at least as likely as not (a 50 percent or greater probability) that such is related to the Veteran's military service?

The examiner must also address the Veteran's July 2011 ultrasound results as well as evidence indicating the Veteran experienced heart palpitations during treatment at that same time.  

The examiner should provide a clear rationale for all medical opinions and conclusions.

2.  After conducting the additional development required, readjudicate the claims on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if necessary, the case should be returned to the Board for further appellate action. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


